DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-16 in application number 16/249,149.  Claims 1-16 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Remarks
	Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive in view of Applicant’s amendments, which have associated the recited steps of the independent claims with specific components of the claimed auxiliary device.  For this reason, the mapping of the cited prior art has been updated to accurately reflect the amended limitations.  The original claims did not recite a structure or entity corresponding to the third encrypted data or the second decryption unit, and based on that original claim scope, a mapping of the WATERS reference was used in the Non-Final Action that could not be used in in view of the amended claim scope.
	Thus, the amendments to the claims overcame the rejection in the Non-Final as it applied to the specific mapping of WATERS applied by Examiner in the Non-Final Action, and have necessitated a rejection over embodiments of WATERS distinct from those cited previously.


Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2019/0244198 A1 (hereinafter “WATERS”) in view of U.S. Pre-Grant Publication US 2020/0065808 A1 (hereinafter “FERNANDEZ”).

	Regarding claims, 1, 7, and 13, WATERS discloses:
1.	A voucher verification auxiliary device, comprising:
7.	A voucher verification auxiliary system, comprising:
1.1		an encryption key generating unit configured for, when a user device is approaching thereto, 
		generating an encryption key and 
transmitting the encryption key to the user device;
7.1		an encryption key generating unit configured for, when the user device is approaching thereto, 
		generating an encryption key and 
		transmitting the encryption key to the user device, allowing the user device to encrypt the voucher data with the encryption key and generate first encrypted data;
[0029] When a user ("Originator") wants to send data to another user ("Receiver"), a request to a trusted, third-party ("Repository"--a liaison that is a service that acts as a go-between and/or liaises between the two end points and/or two users) is made. The Repository creates a Transactional Identifier and generates two new key-pairs. As shown in FIG. 1, Repository sends the Transactional Identifier and the encryption key (lock "A") to the Originator.
[0031] The Originator uses the encryption key (lock "A") to encrypt the data, and then adds the encrypted data with the Transactional Identifier together to form a package and sends it to the Repository.
[0092] The security provider 175 records identifying information about this particular transaction including the recipient identification, and creates a transaction ID 190 to identify this specific communication transaction. Then the security provider 175 generates a single-use key-pair 145 for the originator. The security provider 175 then generates a single-use key-pair 145 for the recipient.;
1.2 		a first decrypting unit configured for 
		receiving first encrypted data from the user device and 
		decrypting the first encrypted data with the encryption key to obtain voucher data stored in the user device, wherein 
		the encryption key encrypts the voucher data of the user device to generate the first encrypted data;
7.2		a first decrypting unit configured for 
		receiving the first encrypted data from the user device and
		decrypting the first encrypted data with the encryption key generated by the encryption key generating unit to obtain the voucher data of the user device;
[0095] Originator's data 100 and the transaction ID 190 are encrypted with the originator's single-use encryption key 145 to create a data package 105. Originator's widget 150 encrypts the data package 105 (e.g., an encrypted QR code 220 as shown in FIG. 9) with the originator's encryption key 140 to create the transmission package 180. Originator's widget 150 sends the encrypted transmission package 180 to the security provider 175.
[0096] The security provider 175 validates originator's account and decrypts the transmission package 180 (e.g., decrypting the encrypted QR code 220 as shown in FIG. 9) with the originator's encryption key 140. The security provider 175 then appends the transaction ID 190 and the originator's single-use decryption key 146 to the originator's secured data package 105 with the recipient's single-use encryption key 165 to create a new data package 105.
1.3		 a second encrypting unit configured for 
		encrypting the voucher data of the user device decrypted by the first decrypting unit to generate second encrypted data and 
		transmitting the second encrypted data to a verification center for verification of the voucher data of the user device, the verification center encrypting a verification result generated as a result of the verification of the voucher data of the user device to generate third encrypted data and 
		transmitting the third encrypted data to the voucher verification auxiliary device, wherein 
		the verification result of the voucher data of the user device is obtained after the verification center decrypts the second encrypted data from the second encrypting unit of the voucher verification auxiliary device and a voucher verification process is performed;
a second encrypting unit configured for encrypting the voucher data of the user device decrypted by the first decrypting unit to generate second encrypted data and 
		transmitting the second encrypted data to a verification center for verification of the voucher data of the user device;
[0031] The Repository recognizes the Transactional Identifier then adds both the Transactional Identifier and the Originator's decryption key (key "B") to the encrypted data then encrypts this new package with the Receiver's encryption key (lock "Y") and sends it to the Receiver.
WATERS at [0031] (disclosing the second encryption and the sending of the second encrypted data to the Receiver, where the Receiver functions as the verification center).
[0097] The security provider 175 encrypts the new data package 105 with the recipient's encryption key 160 to create a new transmission package 180. The security provider 175 sends the encrypted transmission package 180 (e.g., decrypting the encrypted QR code 220 as shown in FIG. 9) to the recipient's widget 170.
WATERS at [0097] (disclosing the above steps as depicted in Fig. 3).
[0098] The recipient's widget 170 decrypts the transmission package 180 (e.g., decrypting the encrypted QR code 220 as shown in FIG. 9) with the recipient's encryption key 160. Recipient's widget 170 uses the transaction ID 190 to retrieve the stored single-use decryption key 166. Recipient's widget 170 then uses the recipient's single-use decryption key 166 to decrypt the data package 105. Recipient's widget 170 then uses the originator's single-use decryption key 146 to decrypt the original data package 105 (e.g., a decrypted QR code). Recipient processes data 100 as desired by the originator and sends a transaction response back to the security provider 175. Security provider 175 sends transaction response 185 back to the originator 130.
WATERS at [0098] (disclosing the Receiver acting as the verification center, decrypting the voucher data, to obtain a verification result sent to the auxiliary device, where the verification of the result is obtained by the use of the “single use decryption key,” and the “response” is the verification result sent to the security module).
configured for receiving and decrypting the third encrypted data from the verification center to obtain the verification result corresponding to the voucher data of the user device and transmitting the verification result of the voucher data of the user device to a voucher receiving terminals.
7.4		and a second decrypting unit configured for receiving and decrypting third encrypted data from the verification center to obtain a verification result generated as a result of the verification of the voucher data of the user device;
[0032] The Receiver recognizes the Transactional Identifier and uses the associated decryption key (key "Z") to open the package. The Receiver verifies the Transactional Identifier inside the encrypted package matches with the one from the outside of the encrypted package, then decrypts the data inside the package with Originator's decryption key (key "B"). Receiver now has the data from the Originator.
	WATERS at [0097-98] (disclosing the security module receiving the response from the Receiver).
7.5		the verification center configured for receiving and decrypting the second encrypted data from the voucher verification auxiliary device to obtain the voucher data of the user device,
		 encrypting the verification result to generate the third encrypted data decrypted by the second decrypting unit of the voucher verification auxiliary device after the voucher data of the user device is verified to be correct and the verification result is generated, and 
		transmitting the third encrypted data back to the second decrypting unit of the voucher verification auxiliary device for decryption;

7.6		 and a voucher receiving terminal configured for receiving the verification result of the voucher data of the user device verified by the verification center from the second decrypting unit of the voucher verification auxiliary device.  
[0098] (as cited above) Recipient processes data 100 as desired by the originator and sends a transaction response back to the security provider 175. Security provider 175 sends transaction response 185 back to the originator 130
	WATERS does not explicitly disclose at limitations: (1.3) the verification center encrypting . . . to generate third encrypted data . . . the third encrypted data; at (1.4, 7.4) a second decrypting unit . . .  and decrypting third encrypted data; at (7.5) encrypting the verification result to generate the third encrypted data decrypted by the second decrypting unit of the voucher verification auxiliary device; and at (7.6) the second decrypting unit.  Furthermore, WATERS does not explicitly disclose: the steps involving voucher data, where the data is specifically voucher data, as those steps are performed by the recited auxiliary device and verification center.  (NOTE: For the purpose of compact prosecution in view of the amendments, Examiner is giving patentable weight to the term voucher as a modifier, where WATERS discloses the steps with respect to data, generally).
	However, FERNANDEZ discloses what WATERS does not explicitly, namely:
1.1, 7.1	 a voucher verification auxiliary device [. . . ]:
[0061] As shown, the secure access module 110 may send (at 410) a message (a) to a user device 130, which may, in turn, send (at 420) a reply (b). Message (a) may include information related to the module, associated terminal, and/or other appropriate information. The response (b) may include information related to the user device 130, the associated user, and/or other appropriate information. 
1.3		 [. . .] transmitting [the data] to the voucher verification auxiliary device, wherein 
		the verification result of the voucher data of the user device is obtained after the verification center [. . .] and a voucher verification process is performed;
7.3		 [. . .] transmitting the second encrypted data to a verification center for verification of the voucher data of the user device;
[0037] FIG. 1 illustrates a schematic block diagram of a system 100 including a consumer interaction module 110 according to an exemplary embodiment. As shown, the system may include the secure access module (or consumer interaction module) 110, terminal(s) 120, user device(s) 130, server(s) 140, and a set of accessible networks 150.
[0065] Finally, the secure access module 110 may send (at 490) a message (i) to a server 140, which may, in turn, send (at 495) reply (j). Message (i) may include information related to the transaction, terminal (and/or associated venue), user, and/or other appropriate information. The response (j) may include information related to the user, receipt confirmation, and/or other appropriate information. Such messaging may be used to establish a communication channel (e.g., using an API and one or more networks) between the module 110 and the server 140. In some embodiments, the module 110 and/or server 140 may send additional messages. For instance, in some embodiments, the module 110 may request authorization from a payment processing server 140 before finalizing a transaction.
1.4		[. . .] receiving [the voucher data] from the verification center to obtain the verification result corresponding to the voucher data of the user device and transmitting the verification result of the voucher data of the user device to a voucher receiving terminals.
receiving [the voucher data] from the verification center to obtain a verification result generated as a result of the verification of the voucher data of the user device;
[0072] Next, the process may determine (at 550) whether the verification request has been authorized. Such a determination may be made based on information received from the server in response to the verification request. In some cases, the verification request may be a pre -authorization or other such transaction that is not associated with a final sales amount. In such cases, the verification response may include an approval limit and/or other appropriate information.
[0071] Next, the process may send (at 540) a verification request to a server such as server 140 described above. The verification request may include, for instance, total amount requested, payment information received from the user device, etc. In some embodiments, the verification request may be process locally at the terminal (e.g., for store rewards programs, gift cards, etc.).
7.5		the verification center configured for receiving [the voucher data] from the voucher verification auxiliary device to obtain the voucher data of the user device,
		 [. . .] after the voucher data of the user device is verified to be correct and the verification result is generated, and 
		transmitting the [the voucher data] back to the . . . the voucher verification auxiliary device [. . .];
[0072] Next, the process may determine (at 550) whether the verification request has been authorized. Such a determination may be made based on information received from the server in response to the verification request. In some cases, the verification request may be a pre -authorization or other such transaction that is not associated with a final sales amount. In such cases, the verification response may include an approval limit and/or other appropriate information.
7.6		 and a voucher receiving terminal configured for receiving the verification result of the voucher data of the user device verified by the verification center from the [. . .] voucher verification auxiliary device.
[0073] If the process determines (at 550) that the verification request should be authorized, the process may then approve (at 560) the purchase and/or otherwise indicate that the verification request has been approved. Such approval may 
[0074] Next, the process may send (at 570) confirmation to the user device and then may end. Such confirmation may include, for instance, one or more messages that deliver a receipt or other appropriate information related to the transaction or interaction. The confirmation may also be communicated to the terminal of some embodiments. 
[0075] If the process determines (at 550) that the verification request should not be authorized, the process may send (at 580) a rejection to the user device and then may end. Such a rejection may also be communicated to the terminal of some embodiments. 
	WATERS discloses the user as the “Originator,” the voucher receiving terminal as the “Receiver,” and the voucher auxiliary device as the “Repository,” or security module, that performs steps to verify the QR credential of a user.  The security module of WATERS accomplishes the functions of both the auxiliary device and verification center by serving as a third-party entity which performs cryptographic steps to verify the validity of a QR code between a user and recipient terminal.  
	The encryption steps disclosed by WATERS begin with the security module, acting as the auxiliary device, providing the user with an encryption key generated by the encryption key generating unit, which the user then applies to encrypt its own credential and transmits it back to the security module.  Thus, WATERS discloses units as recited by the present claims, which perform the encryption steps corresponding to the order of the present claims: an encryption key is sent from the auxiliary device to a user; the user encrypts the data with the encryption key provided by the auxiliary device, the auxiliary device decrypts the encrypted data sent from the user at a first decryption unit; the auxiliary device then encrypts the data and transmits it to the Receiver or recipient, acting as the verification center; the verification center then decrypts the 
	The invention of FERNANDEZ is to a mobile ticketing module. FERNDANDEZ discloses the payment architecture and devices of the present claims, such that an auxiliary device, the mobile ticketing module, initiates communication with a user device, receives a credential, transmits the credential to a verification server, and communicates the verification result to the terminal.  FERNANDEZ discloses the additional verification center step not disclosed by WATERS.  Moreover, FERNANDEZ in disclosing the communication of payment credentials between entities further discloses that these credentials are sent as tokens, cryptograms, hashed data, via ISO protocol, or other means involving encryption and decryption as known to a person having ordinary skill in the art before the effective filing date of the claimed invention.  Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would understand that the payment system, with its respective entities, and the mobile ticketing module, involve transmission interfaces and the secure access module, as disclosed by FERNANDEZ at Fig. 1, such that the encryption steps of WATERS could be performed on the system of FERNANDEZ to a predictable result.
	Therefore WATERS in view of FERNANDEZ discloses the independent claims but for the verification center performing a third encryption of the verification result, such that the response transmitted from the verification center to the auxiliary device would be decrypted at a second decryption unit.  Thus, the remaining inquiry under 35 U.S.C. 103 is whether it would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention to have the recipient, verification center, perform the third encryption step such that the auxiliary device can perform a subsequent second decryption.
The widget at each end of the communication will use its key to either encrypt or decrypt the originator's data (respectively). This method provides an in depth method of protection through multiple layers of encryption powered by unique, single-use keys.
WATERS at [0042] (disclosing each of the user device and the recipient, verification center, having widgets configured to encrypt and decrypt data).  In view of the disclosure of WATERS, where each of the originating and receiving devices contain decryption and encryption widgets; and where the intermediary security module, or auxiliary device, is already disclosed as encrypting and decrypting messages; it would be obvious to a person having ordinary skill in the art before the effective filing date of the present application that the receiving unit can function as a second decryption unit that can encrypt third encrypted data, to arrive at the invention of the present application.
	By this rationale, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the encryption steps as disclosed by WATERS on the device and credential verification system as disclosed by FERNANDEZ, to arrive at the claimed invention.  Therefore independent claims 1, 7, and 13 are rendered obvious by WATERS in view of FERNANDEZ.  Discussion proceeds to the dependent claims.

	Regarding claim(s) 3, 11, and 15, WATERS discloses:
	The voucher verification auxiliary device of claim 1, wherein
3.1		 the first decrypting unit receives the first encrypted data from the user device via a second transmission interface,
the first encrypted data is a QR code, and the second transmission interface is a QR code reader.
[0091] The originator 130 may desire to send data 100 (e.g., a QR code 200, 210 and/or an encrypted QR code 220 as shown in FIG. 9) from originator's device to a recipient 155 (i.e., recipient's device). Originator 130 registers with the security provider 175 and receives a widget 150 to process data transmissions securely (e.g., to decrypt encrypted QR code(s)). (The widget is preferably a stand-alone portable application installed and executed on web pages, to offer site visitors enhanced functionality from a third party.)
	WATERS discloses the first encrypted data as a QR code, encrypted with the encryption key received via the widget at independent claim 1, and scanned as an input into the auxiliary device.  By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption steps and verification device of WATERS in view of FERNANDEZ at independent claims 1, 7, and 13, to include the QR code of WATERS, to arrive at the invention of the present application.  Therefore claims 3, 11, and 15, are rendered obvious by WATERS in view of FERNANDEZ.

	Regarding claim(s) 4 FERNANDEZ discloses:
	The voucher verification auxiliary device of claim 1, wherein 
		the second encrypting unit transmits the second encrypted data via a third transmission interface to the verification center, and
4.1		the third transmission interface employs WiFi technique.
 [0043] The antenna 180 may allow communication across various appropriate wireless pathways (e.g., Bluetooth, WiFi, RF, etc.). The antenna may include one or more "bends" (e.g., a right angle bend) that allow the antenna to fit within the associated footprint and still provide wireless capabilities that meet the appropriate standards. The antenna may be implemented using various appropriate physical elements (e.g., a trace on a printed circuit board, a section of formed metal, etc.). In addition, the antenna may be associated with various transmitters, receivers, etc. that may generate signals for transmission via the antenna and/or receive transmitted signals via the antenna.


	Regarding claim(s) 5, FERNANDEZ discloses:
The voucher verification auxiliary device of claim 1, wherein 
		the second decrypting unit transmits the verification result to the voucher receiving terminal via a fourth transmission interface, and
5.1		the fourth transmission interface is a USB interface.
[0005] Some embodiments may provide a consumer interaction module (or "mobile ticketing module") that may be able to interact with a POS terminal, such as a ticketing terminal (i.e., a POS terminal associated with a fare system or other controlled-access environment). The module may be a stand-alone device that is implemented using a standard packaging. For instance, some embodiments may be housed in a package that is able to fit a subscriber identity module (SIM), secure access module (SAM) card slot, MicroSD slot, universal serial bus (USB) socket, etc.
	FERNANDEZ discloses that the mobile ticketing module connects to the POS terminal via a USB interface, where the fourth transmission interface is precisely the interface between the auxiliary device and the POS terminal.  By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 

	Regarding claim(s) 6, 12, and 16, FERNANDEZ discloses:
		The voucher verification auxiliary device of claim 1, wherein 
6.1		the voucher receiving terminal is a point-of-sale (POS) terminal or electronic access control equipment.
[0045-46] The terminal 120 may be an electronic device such as a cash register, credit card terminal, smartphone, tablet, personal computer, parking meter, vending machine, etc. Such devices may include existing SIM card, microSD card, and/or other appropriate slots or ports that may be utilized to accept the consumer interaction module 110 of some embodiments.  . . .  Tickets issued by such terminals may be provided using various media, such as paper, plastic, etc. Such media may include various identifying elements (e.g., magnetic stripes, radio frequency ID, etc.) and may be able to store travel information, account balance information, etc. 
	FERNANDEZ discloses that the terminal is a POS terminal, which can interact with a consumer device, and is capable of issuing tickets or vouchers containing identity elements.  By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption steps and verification device of WATERS in view of FERNANDEZ at independent claims 1, 7, and 13, to include the POS terminal of FERNANDEZ, to arrive at the invention of the present application.  Therefore claim 6, 12, and 16 are rendered obvious by WATERS in view of FERNANDEZ.

	Regarding claim(s) 8, WATERS discloses:


8.1		the user device includes a first encrypting unit configured for encrypting the voucher data with the encryption key to obtain the first encrypted data.
[0092] Originator's widget 150 encrypts a key request package 120 with the originator's encryption key 140. The widget 150 transmits the key request package 120 to the security provider 175. The security provider 175 validates originator's account and decrypts the key request package 120 with the originator's encryption key 140.
	WATERS discloses the user device as having an application, or “widget,” that provides the encryption key as in independent claim 7, and then encrypts the credential or “key request package,” that is then sent to the auxiliary device.  Thus, WATERS discloses the widget as the first encrypting unit on the user device.  WATERS discloses the first encrypted data as a QR code, encrypted with the encryption key received via the widget at independent claim 1, and scanned as an input into the auxiliary device.  By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify the encryption steps and verification device of WATERS in view of FERNANDEZ at independent claim 7 to include the widget of WATERS, to arrive at the invention of the present application.  Therefore claim 8 is rendered obvious by WATERS in view of FERNANDEZ.

	Regarding claim(s) 9, WATERS discloses:
	wherein the verification center comprises:
	The voucher verification auxiliary system of claim 7, wherein
9.1		a third decrypting unit configured for receiving and decrypting the second encrypted data to obtain the voucher data;
[0098] The recipient's widget 170 decrypts the transmission package 180 (e.g., decrypting the encrypted QR code 220 as shown in FIG. 9) with the recipient's encryption key 160. Recipient's widget 170 uses the transaction ID 190 to retrieve 
9.2		a voucher data verifying unit configured for verifying the voucher data;
[0098] (cont.) Recipient's widget 170 then uses the originator's single-use decryption key 146 to decrypt the original data package 105 (e.g., a decrypted QR code). Recipient processes data 100 as desired by the originator and sends a transaction response back to the security provider 175. Security provider 175 sends transaction response 185 back to the originator 130.
9.3		a voucher data storing unit configured for storing corresponding contents of a plurality of voucher data and capturing the corresponding contents as the verification result after the voucher data is verified successfully;
[0089] According to various embodiments, the disclosed systems and methods may employ various information technology devices and/or services (networks, computers, servers, networking devices, private and public clod services etc.) that may: (1) authenticate the Originator's account, (2) authenticate the Recipient's account, (3) generate single-use encryption key-pairs, (4) encrypt and/or decrypt data, (5) transmit and receive data packets, (6) store transactional data to ensure proper recordkeeping for integrity and non-repudiation, and (7) employ various verification devices (CRC, file hashing, etc.) to ensure data integrity through the transaction.
9.4		and a third encrypting unit configured for encrypting the verification result to generate the third encrypted data.
[0089] According to various embodiments, the disclosed systems and methods may employ various information technology devices and/or services (networks, computers, servers, networking devices, private and public clod services etc.) that may: (1) authenticate the Originator's account, (2) authenticate the Recipient's account, (3) generate single-use encryption key-pairs, (4) encrypt and/or decrypt data […].
	WATERS does not explicitly disclose the elements of independent claim 7: at (7.4) a second decrypting unit . . .  and decrypting third encrypted data; at (7.5) encrypting the verification result to generate the third encrypted data decrypted by the second decrypting unit of the voucher verification auxiliary device; and at (7.6) the second decrypting unit.

verification center of independent claim 7 and: (9.4) a third encryption unit . . . for encrypting the verification result [. . .].
	WATERS discloses at (9.1) the third decrypting unit . . . decrypting the second encrypted data, as discussed at the rejection of independent claim 7.
	FERNANDEZ discloses what WATERS does not explicitly disclose, namely:
9.4		a [unit] configured for [encrypting] the verification result to generate . . . data.
[0065] Finally, the secure access module 110 may send (at 490) a message (i) to a server 140, which may, in turn, send (at 495) reply (j). Message (i) may include information related to the transaction, terminal (and/or associated venue), user, and/or other appropriate information. The response (j) may include information related to the user, receipt confirmation, and/or other appropriate information. Such messaging may be used to establish a communication channel (e.g., using an API and one or more networks) between the module 110 and the server 140. In some embodiments, the module 110 and/or server 140 may send additional messages. For instance, in some embodiments, the module 110 may request authorization from a payment processing server 140 before finalizing a transaction.
	WATERS discloses the encryption and decryption steps but for the verification center, which claim 9 invokes from independent claim 7, where the verification center is recited as an element of the auxiliary device system.  FERNANDEZ discloses the auxiliary device as the mobile ticketing module, the module which connects to an authorization server as it would to a payment system.  The devices and entities involved in the system of WATERS, achieve the same result as the voucher data verifying unit and the third encryption unit, as recited at the present claims, without the additional connection to the authorization server, or verification center.  The verification center is a server with a database for decrypting a credential and checking it against a list of valid credentials on a server.  Because it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that this communication with the authorization server would involve the standard encryption and decryption steps 
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention claimed to modify the encryption steps and verification device of WATERS in view of FERNANDEZ at independent claim 7 to include the mobile ticketing module and voucher data of FERNANDEZ, to arrive at the invention of the present application.  Therefore claim 9 is rendered obvious by WATERS in view of FERNANDEZ.

	Claims 2, 10, and 14,  are rejected under 35 U.S.C. 103 as being unpatentable over WATERS in view of FERNANDEZ and further in view of U.S. Pre-Grant Publication US 2019/0370772 A1 (hereinafter “YOUSSEF”).

	Regarding claim(s) 2, 10, and 14, WATERS discloses:
		 the encryption key generating unit transmits the encryption key to the user device via a first transmission interface, and
2.1		the first transmission interface [. . .]
[0029] When a user ("Originator") wants to send data to another user ("Receiver"), a request to a trusted, third-party ("Repository"--a liaison that is a service that acts as a go-between and/or liaises between the two end points and/or two users) is made.
WATERS at [0029] (disclosing the first transmission interface as the interface that receives the user data).
	However, WATERS in view of FERNANDEZ does not disclose: 
2.1		the [interface] employs Visible Light Communication (VLC) technique. 
the encryption key is transmitted between the user device and the voucher verification auxiliary device by Visible Light Communication (VLC) technique.
14.1		 the encryption key is transmitted between the user device and the voucher verification auxiliary device by Visible Light Communication (VLC) technique.
	YOUSEFF discloses what WATERS in view of FERNANDEZ does not, namely:
2.1		the first transmission interface employs Visible Light Communication (VLC) technique. 
10.1		 the encryption key is transmitted between the user device and the voucher verification auxiliary device by Visible Light Communication (VLC) technique.
14.1		 the encryption key is transmitted between the user device and the voucher verification auxiliary device by Visible Light Communication (VLC) technique.
[0113] The cardholder mobile device (3) (smartphone or tablet for example) may comprise a set of communications means such as USB cable, Wifi, NFC (Near Field Communication), Bluetooth, Visual Light Communication ( VLC), . . . for connecting to the terminal.
[0114] The payment terminal may also comprise a set of communications means such as USB cable, Wifi, NFC (Near Field Communication), Bluetooth, Visual Light Communication ( VLC), . . . for establishing communication with the cardholder mobile device (3).
	YOUSSEF discloses the VLC technique as a means for communication between a mobile device and a terminal; these are the devices involved with the first transmission interface communication.  YOUSSEF is to analogous art as it involves a portable payment terminal.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary terminal as disclosed by WATERS in view of HERNANDEZ to include VLC, when the disclosed invention of the present claims already involves optical scanning and reading devices.  In this way, the modification only further specifies the disclosure of WATERS in view of HERNANDEZ.


Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JANG US 20150066778 A1 [0095] First, a user presents a code, such as a barcode or QR code, that is obtained by digitalizing a card stored in a purchaser terminal 102 in order to pay for a product (602). [0096] A seller of the product uses a seller terminal 104 to enter product information and payment information such as a payment amount (604) and recognizes the code that is displayed on the purchaser terminal 102 (606). The recognized code is converted to a token by a code recognition module 300 of the seller terminal 104 (608). [0097] Subsequently, the seller terminal 104 encrypts the token along with the product information and the payment information and transmits a message including the encrypted token, product information, and payment information to a card management server 106 (610). Then, when the message is received, the card management server 106 decrypts the received message and replaces a token included in the decrypted message with card information matched with the token (612). [0098] Next, the card management server 106 builds a message of the replaced card information and the payment 
CUMMINS US 20150046336 A1 [0064] First Exemplary Method for Transmitting Payment Credentials [0065] FIG. 6 illustrates a method 600 for transmitting account credentials via machine-readable code. [0066] In step 602, at least one account profile may be stored, in a database (e.g., the account profile database 212), wherein each 
Chu US 8540149 B1 [22] The active barcode authentication method comprises the steps of: (1) a user operating an authentication program via a portable device; (2) the user inputting a password via the portable device for producing encrypted message barcodes; (3) providing the encrypted message barcodes from the portable device to the barcode scanning device so as to capture the image of the encrypted message barcodes, the image being then provided to an identification host of a store end for identification; (4) after identifying and reading the encrypted message barcodes, the identification host of the store end encrypting the encrypted message barcodes to a store end encrypted message via a store end key; (5) transmitting a store end code and the store end encrypted message to an authentication host via an SSL module, the authentication host decoding the store end code and the store is end encrypted message in order to gain initially encrypted related information; and (6) verifying whether the conditions of trade and authentication are conformed or not, if yes, proceeding following steps through identifying the user. 
Chitragar US 20160027017 A1 [0023] Referring now to FIG. 1, a block diagram of a network for a user to access an application rejuvenation module is shown. In a user authentication stage (discussed below), a user 10 owns a mobile device 100. In a QR code creation stage (discussed below), mobile device 100 displays a QR code 20. In a QR code scanning and verification stage (discussed below), a network 1 allows for 
Flurscheim US 20150088674 A1 [0069] FIG. 3 shows a block diagram of an access device 120, in accordance with some embodiments of the invention. Access device 120 may comprise a processor 310. It may also comprise a computer-readable medium 312, a keypad 314, a magnetic strip reader 316, an output device 318, a network interface 320, and an antenna 322. All of these elements may be operatively coupled to processor 310. A housing 324 may also house one or more of these components. [0070] Computer-readable medium 312 may include one or more memory chips, disk drives, etc. Computer-readable medium 312 may store code or instructions for allowing merchant access device 300 to operate in the manner described herein. The instructions may be executed by processor 310. The computer-readable medium 312 may include one or more memory chips, disk drives, etc. Computer-readable medium 312 may store code or instructions for allowing access device 120 to operate in the manner described herein. The instructions may be executed by processor 310. Computer-readable medium 312 may further comprise any suitable modules. [0071] QR generator module 313 may be .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


J.L.L.
Examiner
Art Unit 3685



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685